Title: From George Washington to John Hancock, 23 September 1777
From: Washington, George
To: Hancock, John



Sir
Camp near Potts Grove [Pa.] 23d Sept. 1777

I have not had the honor of addressing you since your adjournment to Lancaster, and I sincerely wish that my first letter was upon a more agreeable subject. The Enemy, by a variety of perplexing Maneuvres thro’ a Country from which I could not derive the least intelligence being to a man disaffected, contrived to pass the Schuylkill last Night at the Flat land and other Fords in the Neighbourhood of it. They marched immediately towards Philada and I imagine their advanced parties will be near that City to Night. They had so far got the Start before I recd certain intelligence that any considerable Number had crossed, that I found it in vain to think of overtaking their Rear with Troops harrassed as ours had been with constant marching since the Battle of Brandywine and therefore concluded by the advice of all the General Officers to march from this place tomorrow Morning towards Philadelphia, and on the way endeavour to form a junction with the Continental Troops under Genl Mcdougal from Peekskill and the Jersey Militia under General Dickenson, both of whom are I hope on this Side the Delaware. I am also obliged to wait for Genl Wayne and Genl Smallwood who were left upon the other Side of Schuylkill in hopes of falling upon the Enemy’s Rear, but they have eluded them as well as us.
When I last recrossed the Schuylkill it was with a firm intent of giving the Enemy Battle wherever I should meet them, and accordingly advanced as far as the Warren Tavern upon the Lancaster Road near which place the two Armies were upon the point of coming to a general Engagement but were prevented by a most violent Flood of Rain which continued all the day and following Night. When it held up, we had the mortification to find that our Ammunition which had been compleated to Forty Rounds a Man was intirely ruined, and in that Situation we had nothing left for it but to find out a strong piece of Ground which we could easily maintain till we could get the Arms put into order and a Recruit of Ammunition. Before this could be fully effected, the Enemy marched from their position near the White Horse Tavern down the Road leading to the Swedes Ford, I immediately crossed the Schuylkill above them and threw myself full in their front hoping to

meet them in their passage or soon after they had passed the River. The day before yesterday they were again in motion and marched rapidly up the Road leading towards Reading. This induced me to beleive that they had two objects in view, one to get round the right of the Army, the other perhaps to detatch parties to Reading where we had considerable quantities of military Stores. To frustrate those intentions I moved the Army up on this side the River to this place, determined to keep pace with them, but early this morning I recd intelligence that they had crossed at the Fords below. Why I did not follow immediately, I have mentioned in the former part of my letter. But the strongest Reason against being able to make a forced march is the want of Shoes; Mess[r]s Carroll, Chase and Penn who were some days with the Army can inform Congress in how deplorable a Situation the Troops are for want of that necessary Article, at least one thousand Men are bare footed and have performed the marches in that condition. I was told of a great number of Shoes in the hands of private people in Philadelphia and sent down to secure them, but I doubt the approach of the Enemy will prevent it. I have planned a method of throwing a Garrison into Fort Mifflin, if it succeeds and they with the Assistance of the Ships and Gallies should keep the obstructions in the River, General Howe’s Situation in Philada will not be the most agreeable, for if his supplies can be stopped by Water it may be easily done by land. To do both shall be my utmost endeavour, and I am not yet without hope that the acquisition of Philada may, instead of his good fortune, prove his Ruin.
Genl St Clair who has been constantly with the Army for some time past can give you many pieces of information which may have escaped me and therefore I refer you to him for many particulars.
If there are any Shoes & Blankets to be had in Lancaster or that part of the Country I earnestly entreat you to have them taken up for the use of the Army. I have been informed that there are large parcels of Shoes in particular there. Finding that the inclosed came from Colo. Gibson, I took the liberty of opening it, as I wanted much to know what Rout he was taking.
I have ordered all the Virginia Militia who are tolerably armed to come forward and join the Army; those who have no Arms are to wait at Frederick Town in Maryland till they hear whether any can be provided for them at Lancaster. You will therefore be pleased to make enquiry what Number can be procured there, and send an Express to Frederick with orders for as many men to come forward as there are Arms. I have the honor to be with the greatest Respect & Esteem Sir Yr most obt Servt

Go: Washington

